NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


EDDIE SEAGO, DOC #523614,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )
                                         )      Case No. 2D18-2082
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Frank Quesada, Judge.

Eddie Seago, pro se.



PER CURIAM.


             Affirmed.



KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.